Exhibit 10.1

WESTINGHOUSE AIR BRAKE TECHNOLOGIES CORPORATION

2011 STOCK INCENTIVE PLAN

SECTION 1

Purpose; Definitions

1.1 Purpose. The purposes of the 2011 Stock Incentive Plan (the “Plan”) are to
encourage eligible employees of Westinghouse Air Brake Technologies Corporation
(the “Corporation”) and its Subsidiaries to increase their efforts to make the
Corporation and each Subsidiary more successful, to provide an additional
inducement for such employees to remain with the Corporation or a Subsidiary, to
reward such employees by providing an opportunity to acquire shares of Common
Stock on favorable terms and to provide a means through which the Corporation
may attract able persons to enter the employ of the Corporation or one of its
Subsidiaries.

1.2 Certain Definitions. In addition to terms defined herein in a place where
they are used, the following terms are defined as set forth below:

(a) “Award” means a stock option, a stock appreciation right, restricted stock,
restricted stock units, performance units or other stock-based award granted
under the Plan.

(b) “Base Price” shall have the meaning set forth in Section 5.3.

(c) “Common Stock” shall mean the Common Stock, par value $0.01 per share, of
the Corporation.

(d) “Fair Market Value” with respect to a share of the Common Stock shall mean
the mean between the following prices, as applicable, for the date as of which
Fair Market Value is to be determined as quoted in such reliable publication as
the Committee, in its sole discretion, may determine to rely upon: (i) if the
Common Stock is listed on the New York Stock Exchange, the highest and lowest
sales prices per share of the Common Stock as quoted in the NYSE-Composite
Transactions listing for such date, (ii) if the Common Stock is not listed on
such exchange, the highest and lowest sales prices per share of Common Stock for
such date on (or on any composite index including) the NASDAQ Exchange or the
principal United States of America securities exchange registered under the
Securities Exchange Act of 1934, as amended (the “1934 Act”) on which the Common
Stock is listed. If there are no such sale price quotations for the date as of
which Fair Market Value is to be determined but there are such sale price
quotations within a reasonable period both before and after such date, then Fair
Market Value shall be determined by taking a weighted average of the means
between the highest and lowest sales prices per share of the Common Stock as so
quoted on the nearest date before and the nearest date after the date as of
which Fair Market Value is to be determined. The average should be weighted
inversely by the respective numbers of trading days between the selling dates
and the date as of which Fair Market Value is to be determined. If there are no
such sale price quotations on or within a reasonable period both before and
after the date as of which Fair Market Value is to be determined, then Fair
Market Value of the Common Stock shall be the weighted average of the means
between such bona fide bid and asked prices on the nearest trading date before
and the nearest trading date after the date as of which Fair Market Value is to
be determined, if both such dates are within a reasonable period. The average is
to be determined in the manner described above in this definition. If the Fair
Market Value of the Common Stock cannot be determined on the basis previously
set forth in this definition on the date as of which Fair Market Value is to be
determined, the Committee shall in good faith and in conformance with the
requirements of Section 409A of the Code, to the extent applicable to an Award,
determine the Fair Market Value of the Common Stock on such date. Fair Market
Value shall be determined without regard to any restriction other than a
restriction which, by its terms, will never lapse.

(e) “Free-Standing SARs” shall have the meaning set forth in Section 5.2.

(f) “Participant” means an eligible employee selected by the Committee who has
received an Award under the Plan and any transferee or transferees of such
employee to the extent the transfer is permitted under the Plan.



--------------------------------------------------------------------------------

(g) “Performance Goals” means the performance goals, if any, established by the
Committee in connection with the grant of restricted stock, restricted stock
units, performance units or other Awards. In the case of Qualified
Performance-Based Awards, the “Performance Goals” means such performance goals
based on one or more of the following:

 

  (i) The following criteria for the Corporation on a consolidated basis, one or
more of its direct or indirect Subsidiaries, and/or one or more divisions of the
foregoing, either in absolute terms or relative to the performance of (x) the
Corporation, its Subsidiaries or divisions (for a different period), (y) one or
more other companies or (z) an index covering multiple companies:

 

  1. net income;

  2. net income growth;

  3. economic value added (earnings less a capital charge);

  4. earnings (including earnings before interest, taxes, depreciation and
amortization (“EBITDA”) and earnings before interest and taxes (“EBIT”));

  5. sales;

  6. revenue growth;

  7. revenue from operations;

  8. expenses;

  9. income from operations as a percent of capital employed;

  10. costs;

  11. gross margin;

  12. operating margin;

  13. pre-tax profit or income;

  14. market share;

  15. return on assets;

  16. return on net assets;

  17. return on capital;

  18. return on invested capital;

  19. cash flow;

  20. free cash flow;

  21. operating cash flow;

  22. operating cash flow as a percent of capital employed;

  23. debt;

  24. debt to earnings (including EBITDA and EBIT);

  25. interest expense and/or other fixed charges;

  26. operating income;

  27. earnings (including EBITDA and EBIT) to interest expense and/or other
fixed charges;

  28. working capital;

  29. innovation as measured by a percentage of sales from new products;

  30. environmental emissions improvement;

  31. workforce diversity;

  32. number of accounts;

  33. safety performance;

  34. workers’ compensation claims;

  35. budgeted amounts;

  36. cost per hire;

  37. turnover rate; and/or

  38. training costs and expenses.

 

2



--------------------------------------------------------------------------------

  (ii) The following criteria for the Corporation, either in absolute terms or
relative to the performance of the Corporation (for a different period), one or
more other companies or an index covering multiple companies:

 

  1. stock price;

  2. return on stockholders’ equity;

  3. earnings per share;

  4. earnings per share growth;

  5. cash flow per share;

  6. operating cash flow per share;

  7. total stockholder return (stock price appreciation plus dividends);

  8. stockholders’ equity; and/or

  9. debt to stockholders’ equity.

(h) “Qualified Performance-Based Award” means an Award intended to qualify for
the Section 162(m) Exemption, as provided in Section 12.

(i) “Subsidiary” means any corporation, partnership, joint venture, limited
liability company or other entity in an unbroken chain of entities beginning
with the Corporation if each of the entities other than the last entity in the
unbroken chain owns an equity interest possessing at least fifty percent
(50%) or more of the total combined voting power of all classes of stock in one
of the other entities in the chain.

(j) “Tandem SARs” shall have the meaning set forth in Section 5.2.

SECTION 2

Administration

2.1. Committee. The Plan shall be administered by a Committee (the “Committee”)
appointed by the Board of Directors of the Corporation (the “Board”) and
consisting of not less than two members of the Board, who, at the time of their
appointment to the Committee and at all times during their service as members of
the Committee, are (a) “Non-Employee Directors” as then defined under Rule 16b-3
under the 1934 Act, or any successor rule, (b) “outside directors” under
Section 162(m)(4)(C) of the Internal Revenue Code of 1986 as amended (the
“Code”) or any successor provision, and (c) independent directors under the
applicable rules of any applicable stock exchange, if the Common Stock is
subject to such rules. The Committee shall have plenary authority to interpret
the Plan and prescribe such rules, regulations and procedures in connection with
the operations of the Plan as it shall deem to be necessary and advisable for
the administration of the Plan consistent with the purposes of the Plan. Without
limitation of the foregoing, the Committee shall have the authority, subject to
the terms and conditions of the Plan:

(a) to select the employees to whom Awards may be made;

(b) to determine whether and to what extent incentive stock options,
nonstatutory stock options, stock appreciation rights, restricted stock,
restricted stock units, performance units, other Awards of or based upon Common
Stock, or any combination thereof, are to be granted hereunder;

(c) to determine the number of shares of Common Stock to be covered by each
Award made hereunder;

(d) to determine the terms and conditions of each Award made hereunder, based on
such factors as the Committee shall determine;

(e) subject to Section 2.5, to modify, amend or adjust the terms and conditions
of any Award;

(f) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable;

(g) to interpret the terms and provisions of the Plan and any Award under the
Plan (and any agreement under Section 2.5 relating thereto);

 

3



--------------------------------------------------------------------------------

(h) subject to Section 2.5, to accelerate the vesting or lapse of restrictions
on any outstanding Award, other than a Qualified Performance-Based Award, based
in each case on such considerations as the Committee in its sole discretion
determines;

(i) to decide all other matters that must be determined in connection with an
Award;

(j) to determine whether, to what extent and under what circumstances cash,
shares of Common Stock and other property and other amounts payable with respect
to an Award under this Plan shall be deferred either automatically or at the
election of the employee;

(k) to establish any “blackout” period that the Committee in its sole discretion
deems necessary or advisable; and

(l) to otherwise administer the Plan.

In determining any Award to be made to any eligible employee, the Committee
shall consider the position and the responsibilities of the employee being
considered, the nature and value to the Corporation or a Subsidiary of his or
her services, his or her present and/or potential contribution to the success of
the Corporation or a Subsidiary and such other factors as the Committee may deem
relevant. The Committee may, except to the extent prohibited by applicable law
or the listing standards of the stock exchange which is the principal market for
the Common Stock, allocate all or any portion of its responsibilities and powers
to any one or more of its members and may delegate all or any part of its
responsibilities and powers to any officers of the Corporation or committee of
officers of the Corporation selected by it, except with respect to Awards
(including Qualified Performance-Based Awards) to any covered employees as
defined in Section 162(m)(3) of the Code (“Covered Employees”) or persons
subject to Section 16 of the 1934 Act.

2.2. Committee Action. The Committee shall keep records of action taken at its
meetings. A majority of the Committee shall constitute a quorum at any meeting
and the acts of a majority of the members present at any meeting at which a
quorum is present, or acts approved in writing by all members of the Committee,
shall be the acts of the Committee.

2.3 Committee Discretion. Any determination made by the Committee or by an
appropriately delegated officer pursuant to delegated authority under the
provisions of the Plan with respect to any Award shall be made in the sole
discretion of the Committee or such officer at the time of the Award or, unless
in contravention of any express term of the Plan, at any time thereafter. All
decisions made by the Committee or any appropriately delegated officer pursuant
to the provisions of the Plan shall be final and binding on all persons,
including the Corporation and the employees eligible under the Plan.

2.4 Cancellation; Suspension; Clawback. Any or all outstanding Awards to a
Participant may, at any time between the date of grant and the third anniversary
of any exercise, payment or vesting of such Awards, in the Committee’s sole
discretion and subject to such terms and conditions established by the
Committee, be cancelled, suspended, or required to be repaid to the Corporation
if the Participant (whether during or after termination of employment with the
Corporation and its Subsidiaries) (i) engages in the operation or management of
a business (whether as owner, partner, officer, director, employee or otherwise)
which is in competition with the Corporation or any of its Subsidiaries,
(ii) induces or attempts to induce any customer, supplier, licensee or other
individual, corporation or other business organization having a business
relationship with the Corporation or any of its Subsidiaries to cease doing
business with the Corporation or any of its Subsidiaries or in any way
interferes with the relationship between any such customer, supplier, licensee
or other person and the Corporation or any of its Subsidiaries, (iii) solicits
any employee of the Corporation or any of its Subsidiaries to leave the
employment thereof or in any way interferes with the relationship of such
employee with the Corporation or any of its Subsidiaries, or (iv) makes any
statements or comments, orally or in writing, of a defamatory or disparaging
nature regarding the Corporation or any of its Subsidiaries (including but not
limited to regarding any of their respective businesses, officers, directors,
personnel, products or policies), provided, however, that this sentence shall
not apply following the occurrence of a Section 11 Event (as defined in

 

4



--------------------------------------------------------------------------------

Section 11) unless the agreement under Section 2.5 specifically so provides.
Whether a Participant has engaged in any such activities shall also be
determined, in its sole discretion, by the Committee, and any such determination
by the Committee shall be final and binding.

2.5 Agreements. The terms and conditions of each Award shall be set forth in a
written (or electronic) agreement, which shall be delivered to the Participant
receiving such Award upon, or as promptly as is reasonably practicable
following, the making of such Award. The effectiveness of an Award shall be
subject to the agreement being signed by the Corporation and the Participant
receiving the Award unless otherwise provided in the agreement. Unless otherwise
provided in the agreement, each agreement or amendment thereto shall be executed
on behalf of the Corporation by the Chief Executive Officer (if other than the
President), the President or any Vice President and by the Participant. The
agreement confirming a stock option shall specify whether the stock option is an
incentive stock option or a nonstatutory stock option. The provisions of such
agreements need not be identical. Without the consent of the Participant, upon
notice to the Participant thereof, the Committee may amend any Award to the
Participant and the corresponding agreement in any respect not materially
adverse to the Participant. All other amendments to the agreement shall be in
writing (including electronic amendments) and executed on behalf of the
Corporation and by the Participant. Any reference in the Plan to the agreement
under Section 2.5 shall include any amendment to such agreement.

SECTION 3

Eligibility

Those employees of the Corporation or any Subsidiary (including, but not limited
to, Covered Employees) who share responsibility for the management, growth or
protection of the business of the Corporation or any Subsidiary shall be
eligible to receive Awards as described herein, provided however, that incentive
stock options may be granted only to employees of the Corporation and
Subsidiaries which are its subsidiaries within the meaning of Section 424(f) of
the Code.

SECTION 4

Shares Subject to the Plan

4.1 Number of Shares. Subject to adjustment as provided in Section 4.5, the
maximum aggregate number of shares of the Common Stock for which Awards may be
made under the Plan shall be 1,900,000 shares plus any shares which remain
available for grant under the Corporation’s 2000 Stock Incentive Plan as of the
effective date of this Plan. The maximum number of shares of Common Stock that
may be granted pursuant to options intended to be incentive stock options shall
be 1,000,000 shares.

4.2 Individual Limit. The maximum number of shares of Common Stock as to which
Awards other than performance units under Section 8 or Awards under Section 9
may be made under the Plan to any one Participant in any one calendar year is
300,000 shares, subject to adjustment and substitution as set forth in
Section 4.5. For the purposes of this limitation, any adjustment or substitution
made pursuant to Section 4.5 in a calendar year with respect to the maximum
number of shares set forth in the preceding sentence shall also be made with
respect to any shares subject to Awards previously granted under the Plan to
such Participant in the same calendar year.

4.3 Share Counting.

(a) Except in the case of performance unit Awards (where shares of Common Stock
are counted only upon actual issuance of the shares) to the extent that any
Award is forfeited, or any option and the Tandem SAR (if any) or any
Free-Standing SAR terminates, expires or lapses without being exercised, or any
Award is settled for cash, the shares of Common Stock subject to such Awards
shall again be available for Awards under the Plan under Section 4.1. However,
shares of Common Stock subject to such Awards shall continue to be counted for
purposes of Section 4.2 or Section 9, as applicable.

 

5



--------------------------------------------------------------------------------

(b) If the exercise price of any option and/or the tax withholding obligations
relating to any Awards are satisfied by delivering shares (either actually or
through attestation) or withholding shares relating to such Award, the gross
number of shares subject to the Award shall nonetheless be deemed to have been
granted for purposes of Sections 4.1 and 4.2 and any shares which are delivered
will not be added to the aggregate number of shares under Section 4.1 for which
Awards may be made under the Plan.

(c) If a Tandem SAR is granted, each share of Common Stock subject to both the
Tandem SAR and related stock option shall be counted as only one share of Common
Stock for purposes of Sections 4.1 and 4.2.

(d) Each share of Common Stock subject to a stock option (with or without a
Tandem SAR) or a Free-Standing SAR shall be counted as one share of Common Stock
for purposes of Sections 4.1 and 4.2.

(e) All shares of Common Stock covered by a stock appreciation right, to the
extent it is exercised and shares of Common Stock are actually issued upon
exercise of the right, shall be counted for purposes of Sections 4.1 and 4.2,
regardless of the number of shares used to settle the stock appreciation right
upon exercise.

4.4 Common Stock. To the extent that the Corporation has such shares of Common
Stock available to it and can issue such shares without violating any law or
regulation, the Corporation will reserve Common Stock for issuance with respect
to an Award payable in Common Stock. The shares of Common Stock which may be
issued under the Plan may be either authorized but unissued shares or shares
previously issued and thereafter acquired by the Corporation or partly each, as
shall be determined from time to time by the Board.

4.5 Adjustment and Substitution of Shares. In the event of a merger,
consolidation, acquisition of shares, stock rights offering, liquidation,
separation, spinoff, disaffiliation of a Subsidiary from the Corporation,
extraordinary dividend of cash or other property, or similar event affecting the
Corporation or any of its Subsidiaries (each, a “Corporate Transaction”), the
Committee or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to prevent the dilution or enlargement of the rights
of Participants to (A) the aggregate number and kind of shares of Common Stock
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 4.1 and 4.2 upon certain types of Awards and
upon the Awards to individuals, (C) the number and kind of shares of Common
Stock subject to outstanding Awards; and (D) the exercise price of outstanding
Awards. In the event of a stock dividend, stock split, reverse stock split,
reorganization, share combination, or recapitalization or similar event
affecting the capital structure of the Corporation (each, a “Share Change”), the
Committee or the Board shall make such substitutions or adjustments as it deems
appropriate and equitable to prevent the dilution or enlargement of the rights
of Participants to (A) the aggregate number and kind of shares of Common Stock
reserved for issuance and delivery under the Plan, (B) the various maximum
limitations set forth in Sections 4.1 and 4.2 upon certain types of Awards and
upon the Awards to individuals, (C) the number and kind of shares of Common
Stock subject to outstanding Awards; and (D) the exercise price of outstanding
Awards. In the case of Corporate Transactions, such adjustments may include,
without limitation, (1) the cancellation of outstanding Awards in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Awards, as determined by the Committee or the Board
in its sole discretion (it being understood that in the case of a Corporate
Transaction with respect to which shareholders of Common Stock receive
consideration other than publicly-traded equity securities of the ultimate
surviving entity, any such determination by the Committee that the value of an
option or stock appreciation right shall for this purpose be deemed to equal the
excess, if any, of the value of the consideration being paid for each share
pursuant to such Corporate Transaction over the exercise price of such option or
stock appreciation right shall conclusively be deemed valid); (2) the
substitution of other property (including, without limitation, cash or other
securities of the Corporation and securities of entities other than the
Corporation) for the shares subject to outstanding Awards; and (3) in connection
with any disaffiliation of a Subsidiary, arranging for the assumption of Awards,
or replacement of Awards with new Awards based on other property or other
securities (including, without limitation, other securities of the Corporation
and securities of entities other than the Corporation), by the affected
Subsidiary, or by the entity that controls such Subsidiary

 

6



--------------------------------------------------------------------------------

following such disaffiliation (as well as any corresponding adjustments to
Awards that remain based upon Corporation securities). The Committee shall
adjust the Performance Goals applicable to any Awards to reflect any unusual or
non-recurring events and other extraordinary items, impact of charges for
restructurings, discontinued operations, and the cumulative effects of
accounting or tax changes, each as defined by generally accepted accounting
principles or as identified in the Corporation’s financial statements, notes to
the financial statements, management’s discussion and analysis or other of the
Corporation’s SEC filings, provided that in the case of Performance Goals
applicable to any Qualified Performance-Based Awards, such adjustment does not
violate Section 162(m) of the Code or cause such Awards not to qualify for the
Section 162(m) Exemption, as defined in Section 12.1. No adjustment or
substitution provided in this Section 4.5 shall require the Corporation or any
other entity to issue or sell a fraction of a share or other security. Except as
provided in this Section 4.5, a Participant shall not have any rights with
respect to any Corporate Transaction or Share Change.

4.6 Section 409A; Section 162(m); Incentive Stock Options. Notwithstanding the
foregoing: (i) any adjustments made pursuant to Section 4.5 to Awards that are
considered “deferred compensation” within the meaning of Section 409A of the
Code shall be made in compliance with the requirements of Section 409A of the
Code; (ii) any adjustments made pursuant to Section 4.5 to Awards that are not
considered “deferred compensation” subject to Section 409A of the Code shall be
made in such a manner as to ensure that after such adjustment, the Awards either
(A) continue not to be subject to Section 409A of the Code or (B) comply with
the requirements of Section 409A of the Code; and (iii) in any event, neither
the Committee nor the Board shall have the authority to make any adjustments
pursuant to Section 4.5 to the extent the existence of such authority would
cause an Award that is not intended to be subject to Section 409A of the Code at
the grant date of the Award to be subject thereto. If any such adjustment or
substitution provided for in Section 4.5 requires the approval of shareholders
in order to enable the Corporation to grant incentive stock options or to comply
with Section 162(m) of the Code, then no such adjustment or substitution shall
be made without the required shareholder approval. Notwithstanding the
foregoing, in the case of incentive stock options, if the effect of any such
adjustment or substitution would be to cause the option to fail to continue to
qualify as an incentive stock option or to cause a modification, extension or
renewal of such option within the meaning of Section 424 of the Code, the
Committee may determine that such adjustment or substitution not be made but
rather shall use reasonable efforts to effect such other adjustment of each then
outstanding incentive stock option as the Committee, in its sole discretion,
shall deem equitable and which will not result in any disqualification,
modification, extension or renewal (within the meaning of Section 424 of the
Code) of such incentive stock option.

SECTION 5

Grant of Stock Options and Stock Appreciation Rights

5.1 Types of Options; Limit on Incentive Stock Options. The Committee shall have
authority, in its sole discretion, to grant “incentive stock options” pursuant
to Section 422 of the Code, to grant “nonstatutory stock options” (i.e., stock
options which do not qualify under Sections 422 or 423 of the Code) or to grant
both types of stock options (but not in tandem). Notwithstanding any other
provision contained in the Plan or in any agreement under Section 2.5, but
subject to the possible exercise of the Committee’s discretion contemplated in
the last sentence of this Section 5.1, the aggregate Fair Market Value on the
date of grant of the shares with respect to which such incentive stock options
are exercisable for the first time by a Participant during any calendar year
under all plans of the corporation employing such Participant, any parent or
subsidiary corporation of such corporation and any predecessor corporation of
any such corporation shall not exceed $100,000. If the date on which one or more
incentive stock options could first be exercised would be accelerated pursuant
to any provision of the Plan or any agreement under Section 2.5 and the
acceleration of such exercise date would result in a violation of the $100,000
restriction set forth in the preceding sentence, then, notwithstanding any such
provision, but subject to the provisions of the next succeeding sentence, the
exercise dates of such incentive stock options shall be accelerated only to the
extent, if any, that does not result in a violation of such restriction and, in
such event, the exercise dates of the incentive stock options with the lowest
option prices shall be accelerated to

 

7



--------------------------------------------------------------------------------

the earliest such dates. The Committee may, in its sole discretion, authorize
the acceleration of the exercise date of one or more incentive stock options
even if such acceleration would violate the $100,000 restriction set forth in
the second sentence of this Section 5.1 and even if one or more such incentive
stock options are thereby converted in whole or in part to nonstatutory stock
options.

5.2 Types and Nature of Stock Appreciation Rights. Stock appreciation rights may
be tandem stock appreciation rights which are granted in conjunction with
incentive stock options or nonstatutory stock options (“Tandem SARs”), or stock
appreciation rights which are not granted in conjunction with options
(“Free-Standing SARs”). Upon the exercise of a stock appreciation right, the
Participant shall be entitled to receive an amount in cash, shares of Common
Stock, or both, in value equal to the product of (i) the excess of the Fair
Market Value of one share of Common Stock on the date of exercise of the stock
appreciation right over, in the case of a Tandem SAR, the exercise price of the
related option, or in the case of a Free-Standing SAR, the Base Price per share
(the “Spread”), multiplied by (ii) the number of shares of Common Stock in
respect of which the stock appreciation right has been exercised.
Notwithstanding the foregoing, the Committee at the time it grants a stock
appreciation right may provide that the Spread covered by such stock
appreciation right may not exceed a lower specified amount. The applicable
agreement under Section 2.5 governing the stock appreciation rights shall
specify whether such payment is to be made in cash or Common Stock or both, or
shall reserve to the Committee or the Participant the right to make that
determination prior to or upon the exercise of the stock appreciation right.
Tandem SARs may be granted at the grant date of the related stock options or, in
the case of a related nonstatutory stock option, also at a later date. At the
time a Tandem SAR is granted, the Committee may limit the exercise period for
such Tandem SAR, before and after which period no Tandem SAR shall attach to the
underlying stock option. In no event shall the exercise period for a Tandem SAR
exceed the exercise period for the related stock option. A Tandem SAR shall be
exercisable only at such time or times and to the extent that the related option
is exercisable in accordance with the provisions of this Section 5. A Tandem SAR
shall terminate or be forfeited upon the exercise or forfeiture of the related
stock option, and the related stock option shall terminate or be forfeited upon
the exercise or forfeiture of the Tandem SAR. Any Tandem SAR granted with a
related incentive stock option shall be exercisable only when the Fair Market
Value of a share of Common Stock exceeds the exercise price for a share of
Common Stock under the related incentive stock option.

5.3 Exercise Price and Base Price. The exercise price per share of Common Stock
subject to an option and any Tandem SAR, and the base price per share for any
Free-Standing SAR (the “Base Price”), shall be determined by the Committee and
set forth in the applicable agreement under Section 2.5, and shall not be less
than the Fair Market Value of a share of the Common Stock on the applicable
grant date, except that in the case of an incentive stock option granted to a
Participant who, immediately prior to such grant, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of the Corporation or any Subsidiary which is a corporation (a “Ten
Percent Employee”), the exercise price shall not be less than one hundred ten
percent (110%) of the Fair Market Value on the date of grant. For purposes of
this Section 5.3, an individual (i) shall be considered as owning not only
shares of stock owned individually but also all shares of stock that are at the
time owned, directly or indirectly, by or for the spouse, ancestors, lineal
descendants and brothers and sisters (whether by the whole or half blood) of
such individual and (ii) shall be considered as owning proportionately any
shares owned, directly or indirectly, by or for any corporation, partnership,
estate or trust in which such individual is a shareholder, partner or
beneficiary. In no event may any option or stock appreciation right granted
under this Plan, other than pursuant to Section 4.5, be amended to decrease the
exercise price or Base Price thereof, be cancelled in conjunction with the grant
of any new option or stock appreciation right with a lower exercise price or
Base Price, be cancelled or repurchased for cash, property, or another Award at
a time when the exercise price or Base Price is greater than the Fair Market
Value of the underlying Common Stock, or otherwise be subject to any action that
would be treated, for accounting purposes, as a “repricing” of such option or
stock appreciation right, unless such amendment, cancellation, or action is
approved by the Corporation’s shareholders.

5.4 Term; Vesting and Exercisability. The term of each option and each stock
appreciation right shall be fixed by the Committee, but shall not exceed ten
years from the date of grant (five years in the case of an

 

8



--------------------------------------------------------------------------------

incentive stock option granted to a Ten Percent Employee). Except as otherwise
provided herein, options and stock appreciation rights shall be exercisable at
such time or times and subject to such terms and conditions as shall be
determined by the Committee and may be exercisable commencing with the grant
date.

5.5 Method of Exercise. Subject to the provisions of this Section 5, options and
stock appreciation rights may be exercised, in whole or in part (unless
otherwise specified by the Committee in its sole discretion), at any time during
the applicable term by giving written notice of exercise to the Corporation
specifying the number of shares of Common Stock as to which the option or stock
appreciation rights is being exercised. In the case of the exercise of an
option, such notice shall be accompanied by payment in full of the exercise
price in United States of America dollars by certified or bank check or wire of
immediately available funds. If approved by the Committee (at the time of grant
in the case of an incentive stock option or at any time in the case of a
nonstatutory stock option), payment, in full or in part, may also be made as
follows:

(a) Payment may be made in the form of unrestricted shares of Common Stock (by
delivery of such shares or by attestation) of the same class as the Common Stock
subject to the option already owned by the Participant (based on the Fair Market
Value of the Common Stock on the date the option is exercised) provided however,
that any portion of the exercise price representing a fraction of a share shall
be paid in cash;

(b) To the extent permitted by applicable law, payment may be made by delivering
a properly executed exercise notice to the Corporation, together with a copy of
irrevocable instructions to a broker to deliver promptly to the Corporation the
amount of sale or loan proceeds necessary to pay the exercise price, and, if
requested, the amount of any federal, state, local or foreign withholding taxes.
To facilitate the foregoing, the Corporation may, to the extent permitted by
applicable law, enter into agreements for coordinated procedures with one or
more brokerage firms. In the event the broker sells any shares on behalf of a
Participant, the broker shall be acting solely as the agent of the Participant,
and the Corporation disclaims any responsibility for the actions of the broker
in making any such sales; and/or

(c) With such other instrument as approved by the Committee, including
Corporation loans, to the extent permitted by applicable law.

5.6 Delivery; Rights of Shareholders. No shares shall be delivered pursuant to
the exercise of an option until the exercise price for the option has been fully
paid and applicable taxes have been withheld. Unless otherwise specified by the
Committee, the applicable Participant shall have all of the rights of a
shareholder of the Corporation holding Common Stock with respect to the shares
of Common Stock to be issued upon the exercise of the option or stock
appreciation right (including the right to vote the applicable shares and the
right to receive dividends), when the Participant (i) has given written notice
of exercise in accordance with the procedures established by the Committee,
(ii) if requested, has given the representation described in Section 10, and
(iii) in the case of an option, has paid in full the exercise price for such
shares.

5.7 Nontransferability of Options and Stock Appreciation Rights. Unless the
Committee shall otherwise determine in the case of nonstatutory stock options
and stock appreciation rights and limited to a transfer without the payment of
value or consideration to the Participant, (i) no option or stock appreciation
right shall be transferable by a Participant other than by will, or if the
Participant dies intestate, by the laws of descent and distribution of the state
of domicile of the Participant at the time of death, and (ii) all stock options
and stock appreciation rights shall be exercisable during the lifetime of the
Participant only by the Participant (or the Participant’s guardian or legal
representative). Any Tandem SAR shall be transferable only when the related
stock option is transferable and with the related stock option.

5.8 Termination of Employment. Unless the Committee, in its sole discretion,
shall otherwise determine at the time of grant of the Award or, other than in
the case of incentive stock options, thereafter, but subject to the provisions
of Section 5.1 in the case of incentive stock options:

(a) If the employment of a Participant who is not disabled within the meaning of
Section 422(c)(6) of the Code (a “Disabled Participant”) is voluntarily
terminated with the consent of the Corporation or a

 

9



--------------------------------------------------------------------------------

Subsidiary or a Participant retires under any retirement plan of the Corporation
or a Subsidiary, any then outstanding incentive stock option held by such
Participant shall be exercisable by the Participant (but only to the extent
exercisable by the Participant immediately prior to the termination of
employment) at any time prior to the expiration date of such incentive stock
option or within three months after the date of termination of employment,
whichever is the shorter period;

(b) If the employment of a Participant who is not a Disabled Participant is
voluntarily terminated with the consent of the Corporation or a Subsidiary or a
Participant retires under any retirement plan of the Corporation or a
Subsidiary, any then outstanding nonstatutory stock option or stock appreciation
right held by such Participant shall be exercisable by the Participant (but only
to the extent exercisable by the Participant immediately prior to the
termination of employment) at any time prior to the expiration date of such
nonstatutory stock option or stock appreciation right or within one year after
the date of termination of employment, whichever is the shorter period;

(c) If the employment of a Participant who is a Disabled Participant is
voluntarily terminated with the consent of the Corporation or a Subsidiary, any
then outstanding stock option or stock appreciation right held by such
Participant shall be exercisable in full (whether or not so exercisable by the
Participant immediately prior to the termination of employment) by the
Participant at any time prior to the expiration date of such stock option or
stock appreciation right or within one year after the date of termination of
employment, whichever is the shorter period;

(d) Following the death of a Participant during employment, any outstanding
stock option or stock appreciation right held by the Participant at the time of
death shall be exercisable in full (whether or not so exercisable by the
Participant immediately prior to the death of the Participant) by the person
entitled to do so under the will of the Participant, or, if the Participant
shall fail to make testamentary disposition of the stock option or stock
appreciation right or shall die intestate, by the legal representative of the
Participant at any time prior to the expiration date of such stock option or
stock appreciation right or within one year after the date of death, whichever
is the shorter period;

(e) Following the death of a Participant after termination of employment during
a period when a stock option or stock appreciation right is exercisable, any
outstanding stock option or stock appreciation right held by the Participant at
the time of death shall be exercisable by such person entitled to do so under
the will of the Participant or by such legal representative (but only to the
extent the stock option or stock appreciation right was exercisable by the
Participant immediately prior to the death of the Participant) at any time prior
to the expiration date of such stock option or stock appreciation right or
within one year after the date of death, whichever is the shorter period; and

(f) Unless the exercise period of a stock option or stock appreciation right
following termination of employment has been extended as provided in
Section 11.3, if the employment of a Participant terminates for any reason other
than voluntary termination with the consent of the Corporation or a Subsidiary,
retirement under any retirement plan of the Corporation or a Subsidiary or
death, all outstanding stock options and stock appreciation rights held by the
Participant at the time of such termination of employment shall automatically
terminate.

Whether termination of employment is a voluntary termination with the consent of
the Corporation or a Subsidiary and whether a Participant is a Disabled
Participant shall be determined in each case, in its sole discretion, by the
Committee (or, in the case of Participants who are not (i) Covered Employees as
of the end of the Corporation’s immediately preceding fiscal year or (ii) the
Chief Executive Officer of the Corporation, by such Chief Executive Officer, in
his sole discretion) and any such determination by the Committee or such Chief
Executive Officer shall be final and binding. Without limitation of the
foregoing, a termination of employment by the Participant shall not be a
voluntary termination with the consent of the Corporation unless the Committee
or, if applicable, such Chief Executive Officer, in its or his sole discretion,
specifically consents to the termination of employment in writing.

 

10



--------------------------------------------------------------------------------

5.9 Other Terms and Conditions. Subject to the foregoing provisions of this
Section 5 and the other provisions of the Plan, any stock option or stock
appreciation right granted under the Plan may be exercised at such times and in
such amounts and be subject to such restrictions and other terms and conditions,
if any, as shall be determined, in its sole discretion, by the Committee and set
forth in the agreement under Section 2.5.

SECTION 6

Restricted Stock

6.1 Restricted Stock Awards; Certificates. Shares of restricted stock are actual
shares of Common Stock issued to a Participant, and shall be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of one or more stock certificates. Any certificate issued in respect
of shares of restricted stock shall be registered in the name of the applicable
Participant and, unless held by or on behalf of the Corporation in escrow or
custody until the restrictions lapse or the shares are forfeited, shall bear an
appropriate conspicuous legend referring to the terms, conditions, and
restrictions applicable to such Award, substantially in the following form:

“The transferability of this certificate and the shares of stock represented
hereby are subject to the terms and conditions (including forfeiture) of the
Westinghouse Air Brake Technologies Corporation 2011 Stock Incentive Plan and a
corresponding agreement. Copies of such Plan and agreement are on file at the
offices of Westinghouse Air Brake Technologies Corporation, 1001 Air Brake
Avenue, Wilmerding, PA 15148.”

The Committee may require that the certificates evidencing such shares be held
in escrow or custody by or on behalf of the Corporation until the restrictions
thereon shall have lapsed or the shares are forfeited and that, as a condition
of any Award of restricted stock, the applicable Participant deliver to the
Corporation a stock power, endorsed in blank, relating to the Common Stock
covered by such Award.

6.2 Terms and Conditions. Shares of restricted stock shall be subject to the
restrictions set forth in Section 15.11 and the following terms and conditions:

(a) The Committee shall, prior to or at the time of grant, condition the vesting
of an Award of restricted stock upon (i) the continued service of the applicable
Participant, (ii) the attainment of Performance Goals, or (iii) the attainment
of Performance Goals and the continued service of the applicable Participant.
The Committee shall establish at the time the restricted stock is granted the
performance periods during which any Performance Goals specified by the
Committee with respect to the restricted stock Award are to be measured. In the
event that the Committee conditions the vesting of an Award of restricted stock
upon the attainment of Performance Goals or the attainment of Performance Goals
and the continued service of the applicable Participant, the Committee may,
prior to or at the time of grant, designate an Award of restricted stock as a
Qualified Performance-Based Award. The conditions for vesting and the other
provisions of restricted stock Awards (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient, and shall be established by the Committee in its sole discretion.
Except in the case of a Qualified Performance-Based Award and subject to the
restrictions set forth in Section 15.11, the Committee at any time after the
date of grant, in its sole discretion, may modify or waive any of the conditions
applicable to an Award of restricted stock.

(b) Subject to the provisions of the Plan (including Section 6.3) and the
applicable agreement under Section 2.5, during the period, if any, set by the
Committee, commencing with the date of such restricted stock Award for which
such vesting restrictions apply (the “Restriction Period”), and until the
expiration of the Restriction Period, the Participant shall not be permitted to
sell, assign, transfer, pledge or otherwise encumber shares of such restricted
stock. A restricted stock Award may vest in part on a pro rata basis prior to
the expiration of any Restriction Period.

(c) Except as provided in this Section 6 and in the applicable agreement under
Section 2.5, the applicable Participant shall have, with respect to the shares
of restricted stock, all of the rights of a

 

11



--------------------------------------------------------------------------------

shareholder of the Corporation holding the Common Stock that is the subject of
the restricted stock, including, if applicable, the right to vote the shares and
the right to receive any cash dividends. If so determined by the Committee and
set forth in the applicable agreement under Section 2.5 and subject to
Section 15.4, cash dividends on the Common Stock that is the subject of the
restricted stock Award may be (i) automatically deferred and reinvested in
additional restricted stock, and held subject to the same vesting and forfeiture
conditions of the underlying restricted stock, or (ii) held by the Corporation
in cash (without any payment of interest thereon) subject to the same vesting
and forfeiture conditions of the restricted stock with respect to which the
dividends are payable. Unless otherwise determined by the Committee and set
forth in the applicable agreement under Section 2.5, any Common Stock or other
securities payable with respect to any restricted stock as a result of or
pursuant to Section 4.5, shall be held subject to the same vesting and
forfeiture conditions of the underlying restricted stock.

(d) As soon as practicable after the applicable Restriction Period has ended,
the Committee shall determine and certify (in writing in the case of Qualified
Performance-Based Awards) whether and the extent to which the service period
and/or the Performance Goals were met for the applicable restricted stock. If
the vesting condition or conditions applicable to the restricted stock are not
satisfied by the time the Restriction Period has expired, such restricted stock
shall be forfeited. If and when the Restriction Period expires without a prior
forfeiture of the shares of restricted stock (i) if legended certificates have
been issued, unlegended certificates for such shares shall be delivered to the
Participant upon surrender of the legended certificates, (ii) if legended
certificates have not yet been issued, unlegended certificates (and any related
blank stock powers previously executed by the Participant) shall be delivered to
the Participant, and (iii) any cash dividends held by the Corporation pursuant
to Section 6.2(c) shall be delivered to the Participant.

6.3 Permitted Transfers. Neither this Section 6 nor any other provision of the
Plan shall preclude a Participant from transferring or assigning restricted
stock, without the payment of value or consideration to the Participant, to
(i) the trustee of a trust that is revocable by such Participant alone, both at
the time of the transfer or assignment and at all times thereafter prior to such
Participant’s death or (ii) the trustee of any other trust to the extent
approved in advance by the Committee, in its sole discretion, in writing. A
transfer or assignment of restricted stock from such trustee to any person other
than such Participant shall be permitted only to the extent approved in advance
by the Committee, in its sole discretion, in writing, and restricted stock held
by such trustee shall be subject to all of the conditions and restrictions set
forth in the Plan and in the applicable agreement under Section 2.5 as if such
trustee were a party to such agreement.

SECTION 7

Restricted Stock Units

7.1 Restricted Stock Unit Awards. Restricted stock units are Awards denominated
in shares of Common Stock that will be settled, subject to the terms and
conditions of the restricted stock units and at the sole discretion of the
Committee, in an amount in cash, shares of Common Stock, or both, based upon the
Fair Market Value of a specified number of shares of Common Stock.

7.2 Terms and Conditions. Restricted stock units shall be subject to the
restrictions set forth in Section 15.11 and the following terms and conditions:

(a) The Committee shall, prior to or at the time of grant, condition the vesting
of restricted stock units upon (i) the continued service of the applicable
Participant, (ii) the attainment of Performance Goals or (iii) the attainment of
Performance Goals and the continued service of the applicable Participant. In
the event that the Committee conditions the vesting of restricted stock units
upon the attainment of Performance Goals or the attainment of Performance Goals
and the continued service of the applicable Participant, the Committee may,
prior to or at the time of grant, designate the restricted stock units as a
Qualified Performance-Based Award. The Committee shall determine the performance
period(s) during which any

 

12



--------------------------------------------------------------------------------

Performance Goals are to be achieved. The conditions for grant or vesting and
the other provisions of restricted stock units (including without limitation any
applicable Performance Goals) need not be the same with respect to each
recipient. An Award of restricted stock units shall be settled as and when the
restricted stock units vest, as determined and certified (in writing in the case
of Qualified Performance-Based Awards) by the Committee, or at a later time
specified by the Committee or in accordance with an election of the Participant,
if the Committee so permits. Except in the case of a Qualified Performance-Based
Award and subject to the restrictions set forth in Section 15.11, the Committee
at any time after the date of grant, in its sole discretion, may modify or waive
any of the conditions applicable to an Award of restricted stock units.

(b) Subject to the provisions of the Plan and the applicable agreement under
Section 2.5, during the period, if any, set by the Committee, commencing with
the date of grant of such restricted stock units for which such vesting
restrictions apply (the “Units Restriction Period”), and until the expiration of
the Units Restriction Period, the Participant shall not be permitted to sell,
assign, transfer, pledge or otherwise encumber restricted stock units. A
restricted stock unit may vest in part prior to the expiration of any Units
Restriction Period.

(c) Participants granted restricted stock units shall not be entitled to any
dividends payable on the Common Stock unless the agreement under Section 2.5 for
restricted stock units specifies to what extent and on what terms and conditions
the applicable Participant shall be entitled to receive current or deferred
payments of cash, Common Stock or other property corresponding to the dividends
payable on the Common Stock (subject to Section 15.4 below). Restricted stock
units shall not have any voting rights, and holders of restricted stock units
shall not be shareholders of the Corporation unless and until shares of Common
Stock are issued by the Corporation (in book-entry form or otherwise).

SECTION 8

Performance Units

Performance units may be granted hereunder to eligible employees, for no cash
consideration or for such minimum consideration as may be required by applicable
law, either alone or in addition to other Awards granted under the Plan. The
Committee shall establish at the time the performance unit is granted the
performance period(s) during which any Performance Goals specified by the
Committee with respect to the Award are to be measured, provided, however, that
performance units shall be subject to the restrictions set forth in
Section 15.11. The Performance Goals to be achieved during any performance
period(s) and the length of the performance period(s) shall be determined by the
Committee upon the grant of each performance unit. The Committee may, in
connection with the grant of performance units, designate them as Qualified
Performance-Based Awards. The conditions for grant or vesting and the other
provisions of performance units (including without limitation any applicable
Performance Goals) need not be the same with respect to each Participant.
Performance units may be paid in cash, shares of Common Stock, other property or
any combination thereof, in the sole discretion of the Committee as set forth in
the applicable agreement under Section 2.5. Performance units shall not have any
voting rights, and holders of performance units shall not be shareholders of the
Corporation unless and until shares of Common Stock are issued by the
Corporation (in book-entry form or otherwise). The Performance Goals to be
achieved for each performance period, whether the Performance Goals have been
achieved, and the amount of the Award to be distributed shall be conclusively
determined and certified (in writing in the case of Qualified Performance-Based
Awards) by the Committee. Performance units may be paid in a lump sum or in
installments following the close of the performance period(s). The Participant
shall not be permitted to sell, assign, transfer, pledge or otherwise encumber
performance units. The maximum value of the property, including cash, that may
be paid or distributed to any Participant pursuant to a grant of performance
units made in any one calendar year shall be five million United States of
America dollars ($5,000,000). Except in the case of a Qualified
Performance-Based Award and subject to the restrictions set forth in
Section 15.11, the Committee at any time after the grant of performance units,
in its sole discretion, may modify or waive any of the conditions applicable to
an Award of performance units.

 

13



--------------------------------------------------------------------------------

SECTION 9

Other Stock-Based Awards

The Committee may award Common Stock and other Awards that are valued in whole
or in part by reference to, or are otherwise based upon, Common Stock, including
but not limited to, unrestricted stock or dividend equivalents. Any such Award
shall be subject to the restrictions set forth in Section 15.11 and such other
terms and conditions as established by the Committee, and may include Qualified
Performance-Based Awards. The maximum value of Common Stock and other property,
including cash, that may be paid or distributed to any Participant pursuant to
this Section 9 (and not pursuant to other sections of the Plan) in any one
calendar year shall be five million United States of America dollars
($5,000,000).

SECTION 10

Issuance of Shares

The Committee may require each person purchasing or receiving shares of Common
Stock pursuant to an Award to represent to and agree with the Corporation in
writing that such person is acquiring the shares without a view to the
distribution thereof. The certificates for such shares may include any legend
which the Committee deems appropriate to reflect any restrictions on transfer.
The obligation of the Corporation to issue shares of Common Stock under the Plan
shall be subject to (i) the effectiveness of a registration statement under the
Securities Act of 1933, as amended, with respect to such shares, if deemed
necessary or appropriate by counsel for the Corporation, (ii) the condition that
the shares shall have been listed (or authorized for listing upon official
notice of issuance) upon each stock exchange, if any, on which the shares of
Common Stock may then be listed, (iii) all other applicable laws, regulations,
rules and orders which may then be in effect and (iv) obtaining any other
consent, approval, or permit from any state or federal governmental agency which
the Committee shall, in its sole discretion, determine to be necessary or
advisable.

SECTION 11

Additional Rights in Certain Events

11.1 Definitions.

For purposes of this Section 11, the following terms shall have the following
meanings:

(1) The term “Person” shall be used as that term is used in Sections 13(d) and
14(d) of the 1934 Act as in effect on the effective date of the Plan.

(2) “Beneficial Ownership” shall be determined as provided in Rule 13d-3 under
the 1934 Act as in effect on the effective date of the Plan.

(3) A specified percentage of “Voting Power” of a company shall mean such number
of the Voting Shares as shall enable the holders thereof to cast such percentage
of all the votes which could be cast in an annual election of directors (without
consideration of the rights of any class of stock other than the common stock of
the company to elect directors by a separate class vote); and “Voting Shares”
shall mean all securities of a company entitling the holders thereof to vote in
an annual election of directors (without consideration of the rights of any
class of stock other than the common stock of the company to elect directors by
a separate class vote).

(4) “Continuing Directors” shall mean a director of the Corporation who either
(a) was a director of the Corporation on the effective date of the Plan or
(b) is an individual whose election, or nomination for election, as a director
of the Corporation was approved by a vote of at least two-thirds of the
directors then still in office who were Continuing Directors (other than an
individual whose initial assumption of office is in connection with an actual or
threatened election contest relating to the election of directors of the
Corporation which would be subject to Rule 14a-11 under the 1934 Act, or any
successor rule).

 

14



--------------------------------------------------------------------------------

(5) “Designated Person” shall mean (a) the Westinghouse Air Brake Company
Employee Stock Ownership Plan and the Westinghouse Air Brake Company Employee
Stock Ownership Trust (collectively, the “ESOP”) and (b) any Person serving on
the Committee administering the ESOP, to the extent that such Person is deemed
to have Beneficial Ownership of shares of Common Stock held by the ESOP.

(6) “Section 11 Event” shall mean the date upon which any of the following
events occurs:

(a) The Corporation acquires actual knowledge that any Person, other than the
Corporation, a Subsidiary, or any employee benefit plan(s) sponsored by the
Corporation or a Subsidiary, or any Designated Person, has acquired the
Beneficial Ownership, directly or indirectly, of securities of the Corporation
entitling such Person to 30% or more of the Voting Power of the Corporation;

(b) At any time less than 51% of the members of the Board (excluding vacant
seats) shall be Continuing Directors; or

(c) The consummation of a merger, consolidation, share exchange, division or
sale or other disposition of assets of the Corporation as a result of which the
stockholders of the Corporation immediately prior to such transaction shall not
hold, directly or indirectly, immediately following such transaction a majority
of the Voting Power of (i) in the case of a merger or consolidation, the
surviving or resulting corporation, (ii) in the case of a share exchange, the
acquiring corporation or (iii) in the case of a division or a sale or other
disposition of assets, each surviving, resulting or acquiring corporation which,
immediately following the transaction, holds more than 30% of the consolidated
assets of the Corporation immediately prior to the transaction;

provided, however, that if securities beneficially owned by a Participant are
included in determining the Beneficial Ownership of a Person referred to in
paragraph 6(a) above, then no Section 11 Event with respect to such Participant
shall be deemed to have occurred by reason of such event.

11.2 Acceleration of the Exercise Date of Stock Options and Stock Appreciation
Rights. Subject to the provisions of Section 5 in the case of incentive stock
options and Section 11.6, unless the agreement under Section 2.5 shall otherwise
provide, notwithstanding any other provision contained in the Plan, in case any
Section 11 Event occurs all outstanding stock options and stock appreciation
rights (other than those held by a Participant referred to in the proviso to
Section 11.1(6)) shall become immediately and fully exercisable whether or not
otherwise exercisable by their terms.

11.3 Extension of the Expiration Date of Stock Options and Stock Appreciation
Rights. Subject to the provisions of Section 5 in the case of incentive stock
options and Section 11.6, unless the agreement under Section 2.5 shall otherwise
provide, notwithstanding any other provision contained in the Plan, all stock
options and stock appreciation rights held by a Participant (other than a
Participant referred to in the proviso to Section 11.1(6)) whose employment with
the Corporation or a Subsidiary terminates within one year of any Section 11
Event for any reason other than voluntary termination with the consent of the
Corporation or a Subsidiary, retirement under any retirement plan of the
Corporation or a Subsidiary or death shall be exercisable for a period of three
years from the date of such termination of employment, but in no event after the
expiration date of the stock option or stock appreciation right.

11.4 Lapse of Restrictions on Restricted Stock Awards. Unless the agreement
under Section 2.5 shall otherwise provide, notwithstanding any other provision
contained in the Plan other than Section 11.6, if any Section 11 Event occurs
prior to the scheduled lapse of all restrictions applicable to restricted stock
Awards under the Plan (including but not limited to Qualified Performance-Based
Awards), all such restrictions (other than those applicable to a Participant
referred to in the proviso to Section 11.1(6)) shall lapse upon the occurrence
of any such Section 11 Event regardless of the scheduled lapse of such
restrictions.

 

15



--------------------------------------------------------------------------------

11.5 Vesting of Restricted Stock Units and Performance Units. Unless the
agreement under Section 2.5 shall otherwise provide, notwithstanding any other
provision contained in the Plan other than Section 11.6, if any Section 11 Event
occurs, all restricted stock units and performance units (including but not
limited to Qualified Performance-Based Awards) (other than those held by a
Participant referred to in the proviso to Section 11.1(6)) shall be considered
to be earned and payable in full, any vesting conditions shall be considered to
have been satisfied, and such restricted stock units and performance units shall
be settled in cash as promptly as is practicable after the Section 11 Event.

11.6 Code Section 409A. Notwithstanding the foregoing, if any Award is subject
to Section 409A of the Code, this Section 11 shall be applicable only to the
extent specifically provided in the agreement under Section 2.5 applicable to
the Award and permitted pursuant to Section 12.2.

SECTION 12

Qualified Performance-Based Awards; Section 409A

12.1 Qualified Performance-Based Awards.

(a) The provisions of this Plan are intended to ensure that all options and
stock appreciation rights granted hereunder to any Participant who is or may be
a Covered Employee in the tax year in which such option or stock appreciation
right is expected to be deductible to the Corporation qualify for the exemption
from the limitation on deductions imposed by Section 162(m) of the Code (the
“Section 162(m) Exemption”), and all such Awards shall therefore be considered
Qualified Performance-Based Awards and this Plan shall be interpreted and
operated consistent with that intention. When granting any Award other than an
option or stock appreciation right, the Committee may designate such Award as a
Qualified Performance-Based Award, based upon a determination that (i) the
recipient is or may be a Covered Employee with respect to such Award, and
(ii) the Committee wishes such Award to qualify for the Section 162(m)
Exemption, and the terms of any such Award (and of the grant thereof) shall be
consistent with such designation. With respect to Qualified Performance-Based
Awards, within 90 days after the commencement of a performance period or, if
earlier, by the expiration of 25% of a performance period, the Committee will
designate one or more performance periods, determine the Participants for the
performance periods and establish the Performance Goals for the performance
periods.

(b) Each Qualified Performance-Based Award (other than an option or stock
appreciation right) shall be earned, vested and/or payable (as applicable) upon
certification in writing by the Committee of the achievement of one or more
Performance Goals, together with the satisfaction of any other conditions, such
as continued employment, as previously established by the Committee with respect
to such Award.

(c) Notwithstanding any provision in the Plan or in any agreement under
Section 2.5, to the extent that any such provision or action of the Committee
would cause any Qualified Performance-Based Award not to qualify for the
Section 162(m) Exemption, such provision or action shall be null and void as it
relates to Covered Employees, to the extent permitted by law and deemed
advisable by the Committee.

12.2 Code Section 409A. It is the intention of the Corporation that no Award
shall be “deferred compensation” subject to Section 409A of the Code, unless and
to the extent that the Committee specifically determines otherwise as provided
in the immediately following sentence, and the Plan and the terms and conditions
of all Awards shall be interpreted accordingly. The terms and conditions
governing any Awards that the Committee determines will be subject to
Section 409A of the Code, including any rules for elective or mandatory deferral
of the delivery of cash or shares of Common Stock pursuant thereto and any rules
regarding treatment of such Awards in the event of a Section 11 Event, shall be
set forth in the applicable agreement under Section 2.5, and shall comply in all
respects with Section 409A of the Code.

 

16



--------------------------------------------------------------------------------

SECTION 13

Effect of the Plan on the Rights of Employees and Employer

Neither the adoption of the Plan nor any action of the Board or the Committee
pursuant to the Plan shall be deemed to give any employee any right to be
granted any Award under the Plan. Nothing in the Plan, in any Award under the
Plan or in any agreement under Section 2.5 providing for any Award under the
Plan shall confer any right to any employee to continue in the employ of the
Corporation or any Subsidiary or interfere in any way with the rights of the
Corporation or any Subsidiary to terminate the employment of any employee at any
time or adjust the compensation of any employee at any time.

SECTION 14

Amendment or Termination

The right to amend the Plan at any time and from time to time and the right to
terminate the Plan are hereby specifically reserved to the Board; provided that
no such amendment of the Plan shall, without shareholder approval (a) increase
the maximum aggregate number of shares of Common Stock for which Awards may be
made under Section 4.1 of the Plan, (b) increase the maximum aggregate number of
shares of Common Stock as to which incentive stock options may be granted under
Section 4.1 of the Plan, (c) make any changes in the class of employees eligible
to receive Awards under the Plan, (d) change the maximum number of shares of
Common Stock as to which Awards may be made to any Participant under Section 4.2
of the Plan, or the maximum amount that may be paid or distributed to any
Participant pursuant to a grant of performance units or other stock-based Awards
made in any one calendar year under Section 8 or 9 of the Plan, respectively,
(e) change the exercise price or Base Price permitted under Section 5.3 of the
Plan or the restrictions regarding repricing under Section 5.3 of the Plan, (f)
be made if shareholder approval of the amendment is at the time required for
Awards under the Plan to qualify for the exemption from Section 16(b) of the
1934 Act provided by Rule 16b-3 or by the rules of any stock exchange on which
the Common Stock may then be listed or (g) be made to the extent such approval
is needed for Qualified Performance-Based Awards to qualify for the
Section 162(m) Exemption. No amendment or termination of the Plan shall, without
the written consent of the holder of an Award under the Plan, adversely affect
the rights of such holder with respect thereto.

SECTION 15

General Provisions

15.1 Additional Compensation Arrangements. Nothing contained in the Plan shall
prevent the Corporation or any Subsidiary from adopting other or additional
compensation arrangements for its employees.

15.2 Tax Withholding. No later than the date as of which an amount first becomes
includible in the gross income of a Participant for federal, state, local or
foreign income or employment or other tax purposes with respect to any Award
under the Plan, such Participant shall pay to the Corporation (or, if
applicable, a Subsidiary), or make arrangements satisfactory to the Corporation
(or, if applicable, a Subsidiary) regarding the payment of, any federal, state,
local or foreign taxes of any kind required by law to be withheld with respect
to such amount. Unless otherwise determined by the Committee, withholding
obligations may be settled with Common Stock, including Common Stock that is
part of the Award that gives rise to the withholding requirement, having a Fair
Market Value on the date of withholding equal to the minimum amount (and not any
greater amount unless otherwise determined by the Committee) required to be
withheld for tax purposes, all in accordance with such procedures as the
Committee establishes, and provided that any fractional share amount must be
paid in cash or withheld from compensation otherwise due to the Participant. The
obligations of the Corporation under the Plan shall be conditional on such
payment or arrangements, and the Corporation and its Subsidiaries shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Participant. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Common Stock.

 

17



--------------------------------------------------------------------------------

15.3 Limitation of Liability. The grant of any Award shall not:

(a) give a Participant any rights except as expressly set forth in the Plan or
in the agreement under Section 2.5;

(b) create any fiduciary or other obligation of the Corporation or any
Subsidiary to take any action or provide to the Participant any assistance or
dedicate or permit the use of any assets of the Corporation or any Subsidiary
that would permit the Participant to be able to attain any Performance Goals
associated with any Award;

(c) create any trust, fiduciary or other duty or obligation of the Corporation
or any Subsidiary to engage in any particular business, continue to engage in
any particular business, engage in any particular business practices or sell any
particular product or products; or

(d) create any obligation of the Corporation or any Subsidiary that shall be
greater than the obligation of the Corporation or that Subsidiary to any of
their general unsecured creditors.

15.4 Limitation on Dividend Reinvestment and Dividend Equivalents. Reinvestment
of dividends in additional restricted stock at the time of any dividend payment,
and the payment of shares with respect to dividends to Participants holding
Awards of restricted stock units, shall only be permissible if authorized by the
Committee and if sufficient shares of Common Stock are available under Section 4
for such reinvestment or payment (taking into account then outstanding Awards).
In the event that sufficient shares of Common Stock are not available for such
reinvestment or payment, such reinvestment or payment shall be made in the form
of a grant of restricted stock units equal in number to the shares of Common
Stock that would have been obtained by such payment or reinvestment, the terms
of which restricted stock units shall provide for settlement in cash and for
dividend equivalent reinvestment in further restricted stock units on the terms
contemplated by this Section 15.4.

15.5 Governing Law and Interpretation. To the extent not preempted by federal
Law, the Plan and all Awards made and actions taken thereunder shall be governed
by and construed in accordance with the laws of the Commonwealth of
Pennsylvania, without reference to principles of conflict of laws. The captions
of this Plan are not part of the provisions hereof and shall have no force or
effect.

15.6 Dispute Resolution. Since Awards are granted in Western Pennsylvania,
records relating to the Plan and Awards are located in Western Pennsylvania, and
the Plan and Awards are administered in Western Pennsylvania, the Corporation
and the Participant to whom an Award is granted, for themselves and their heirs,
representatives, successors and assigns (collectively, the “Parties”)
irrevocably submit to the exclusive and sole jurisdiction and venue of the state
courts of Allegheny County, Pennsylvania and the federal courts of the Western
District of Pennsylvania with respect to any and all disputes arising out of or
relating to the Plan, the subject matter of the Plan or any Awards under the
Plan, including but not limited to any disputes arising out of or relating to
the interpretation and enforceability of any Awards or the terms and conditions
of the Plan. To achieve certainty regarding the appropriate forum in which to
prosecute and defend actions arising out of or relating to the Plan, and to
ensure consistency in application and interpretation of the governing law under
Section 15.5 of the Plan, the Parties agree that (a) sole and exclusive
appropriate venue for any such action shall be the Pennsylvania courts described
in the immediately preceding sentence, and no other, (b) all claims with respect
to any such action shall be heard and determined exclusively in such
Pennsylvania courts, and no other, (c) such Pennsylvania courts shall have sole
and exclusive jurisdiction over the Parties and over the subject matter of any
dispute relating hereto and (d) the Parties waive any and all objections and
defenses to bringing any such action before such Pennsylvania courts, including
but not limited to those relating to lack of personal jurisdiction, improper
venue or forum non conveniens.

15.7 Non-Transferability. Except as otherwise specifically provided in the Plan
or by the Committee and limited to a transfer without the payment of value or
consideration to the Participant, Awards under the Plan are not transferable
except by will or by laws of descent and distribution of the state of domicile
of the Participant at the time of death.

 

18



--------------------------------------------------------------------------------

15.8 Deferrals. The Committee shall be authorized to establish procedures
pursuant to which the payment of any Award may be deferred, provided that any
such deferral is consistent with all aspects of Section 409A of the Code.
Subject to the provisions of this Plan and any agreement under Section 2.5, the
recipient of an Award (including, without limitation, any deferred Award) may,
if so determined by the Committee, be entitled to receive, currently or on a
deferred basis, interest or dividends, or interest or dividend equivalents, with
respect to the number of shares covered by the Award, as determined by the
Committee, in its sole discretion, and the Committee may provide that such
amounts (if any) shall be deemed to have been reinvested in additional shares or
otherwise reinvested; provided, however, that in no event shall interest,
dividends or dividend equivalents be paid on any unearned performance units or
performance share units until such units have vested.

15.9 Integration. The Plan and any written agreements executed by Participants
and the Corporation under Section 2.5 contain all of the understandings and
representations between the parties and supersede any prior understandings and
agreements entered into between them regarding the subject matter within. There
are no representations, agreements, arrangements or understandings, oral or
written, between the parties relating to the subject matter of the Plan which
are not fully expressed in the Plan and the written agreements.

15.10 Foreign Employees and Foreign Law Considerations. The Committee may grant
Awards to eligible employees who are foreign nationals, who are located outside
the United States of America or who are not compensated from a payroll
maintained in the United States of America, or who are otherwise subject to (or
could cause the Corporation to be subject to) legal or regulatory provisions of
countries or jurisdictions outside the United States of America, on such terms
and conditions different from those specified in the Plan as may, in the
judgment of the Committee, be necessary or desirable to foster and promote
achievement of the purposes of the Plan, and, in furtherance of such purposes,
the Committee may make such modifications, amendments, procedures, or subplans
as may be necessary or advisable to comply with such legal or regulatory
provisions.

15.11 Certain Restrictions on Certain Awards. Subject to the terms of the Plan
and more restrictive terms, if any, of the applicable agreement under
Section 2.5, any Award of restricted stock, restricted stock units, performance
units, or other stock-based Awards under Section 9 shall be subject to vesting
during a restriction period of at least three (3) years following the date of
grant, provided, however, that:

(i) A restriction period of only at least one (1) year following the date of
grant is permissible if vesting is conditional, in whole or in part, upon the
achievement of Performance Goals, except that there need not be any minimum
restriction period for a Performance Goal based upon stock price if there is
also a service-based restriction of at least one (1) year following the date of
grant;

(ii) To the extent permitted by the Committee, in its sole discretion, and
specified in the applicable agreement under Section 2.5, an Award with a
restriction period of at least three (3) years may vest in part on a pro rata
basis prior to the expiration of any such restriction period;

(iii) To the extent permitted by the Committee, in its sole discretion, and
specified in the applicable agreement under Section 2.5, an Award may vest prior
to the expiration of any restriction period required under this Section 15.11 in
the event of a Participant’s death or retirement, the Participant becoming a
Disabled Participant, or an involuntary termination of the Participant’s
employment by the Corporation or a Subsidiary;

(iv) In the event of the occurrence of a Section 11 Event, an Award may vest
prior to the expiration of any restriction period required under this
Section 15.11 pursuant to Section 11.4 or 11.5 or as otherwise permitted by the
Committee, in its sole discretion, and specified in the applicable agreement
under Section 2.5; and

(v) The Committee may grant Awards of restricted stock, restricted stock units,
performance units and other stock-based Awards under Section 9 without regard to
the foregoing requirements, and the Committee may accelerate the vesting of and
lapse any restrictions with respect to, any such Awards (in addition to the
potential acceleration under (ii)-(iv) of the foregoing), for up to,
collectively for all such Awards, ten percent (10%) of the shares of Common
Stock for which Awards may be made under Section 4.1 of the Plan, as adjusted
under the terms of the Plan.

 

19



--------------------------------------------------------------------------------

SECTION 16

Effective Date and Duration of Plan

The effective date and date of adoption of the Plan shall be March 28, 2011, the
date of adoption of the Plan by the Board, provided that the Plan is approved by
a majority of the votes cast at a meeting of stockholders duly called, convened
and held on or prior to March 27, 2012, at which a quorum representing a
majority of the outstanding voting stock of the Corporation is, either in person
or by proxy, present and voting on the Plan. No stock option or stock
appreciation right granted under the Plan on or after March 28, 2011 may be
exercised until after such approval and any restricted stock, restricted stock
units, performance units or other Award awarded under the Plan shall be
forfeited to the Corporation on March 27, 2012 if such approval has not been
obtained on or prior to that date. No Award under the Plan may be made
subsequent to March 27, 2021.

 

20